THEATTORNEY                    GENERAL
                              OF TEXAS
                             AUSTIN   ~~.-~-ExAs

                             September 14, 1960




Honorable R L Iattimore                    Opinion No. WW-934
Criminal District Attorney
Edinburg, Texas                            Re:     Legality of Gold Chip Mer-
                                                   chandising Plan under the
Dear Mr. Lattimore:                                facts submitted.

     We have received your request for our opinion as to the legality of the
Gold Chip Merchandising Plan in light of the facts submitted. As you suggest,
the plan has two distinct and separate aspects.

     First, customers receive one Gold Chip for every dollar spent with a
participating merchant. These chips may be accumulated and redeemed at a
bank for a certificate which, in turn, is redeemable for cash or merchandise.
In so far as this portion of the plan is concerned, we agree with you that
this differs little from a discount or trading stamp plan now in general use,
and is not a lottery.

     Second, anyone, whether a customer or not, may secure an application blank
from any participating merchant and send it, properly filled out, to the Gold
Chip Company who, in turn, will forward the applicant a serially numbered
'Treasure Chest'. From time to time the local radio station will select and
announce lucky numbers. The person who holds the 'Treasure Chest' correspond-
ing in number to the one drawn is eligible for a prize after answering a token
'skill' question.

     In your request you state:

         "It is to be noted that any person, regardless of whether or
    not he is a customer of any of the participating merchants, may
    obtain one of the above mentioned Treasure Chests upon application.
    When he does so, he is entitled and will participate in the drawing
    of the lucky numbers, without having any gold chips."

     Assuming the facts as you have given them, it is clear that no purchase
must be made by anyone to become eligible to secure a 'Treasure Chest"and to
win a prize if selected. Such being the case, in our opinion this second
feature of the 'Gold Chip Plan' is not a lottery because of the lack of con-
sideration. See Attorney General's Opinions ww-652 (1959)and Brice Y. State,
156 Tex. Grim. R. 372, 242 S.W.2d 433+ Like you, we do notattach significance
Honorable R. L. Lattimore, Page 2    (WW-934)

to the token 'skill' question required of the lucky winner of the drawing
before the award is made because ff the winner of the drawing paid any con-
sideration therefor, then the exhibition of 'skill' would not remove the
element of chance.

     Although we do not believe that the facts you present constitute a
lottery, a slight variation in the mechanics of the plan could make the
operation illegal by introducing the element of consideration0 This
Opinion is based solely upon the facts you submitted.

                                    SUMMARY

            The Gold Chip Merchandising Plan does not constitute a
            lottery under the facts submitted because of the absence
            of consideration.

                                              Yours very truly,

                                              WILL WILSON
                                              Attorney General of Texas



                                              BydW4%&+
                                                 TOM I..MCFARLING
                                                 Assistant

TDf:ca




APPROVED:

OPINION COMMITTEE
W. V. Geppert, Chairman

Virgil Pulliam
JimRyan
Leon F. Pesek

REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore